UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-21467 PACIFIC ETHANOL, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 41-2170618 (I.R.S. Employer Identification No.) 400 Capitol Mall, Suite 2060, Sacramento, California95814 (Address of principal executive offices) (916) 403-2123 (Registrant’s telephone number, including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes |X| No || Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x As of November 8, 2007, there were 40,604,714 shares of Pacific Ethanol, Inc. common stock, $0.001 par value per share, outstanding. PART I FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2007 (Unaudited) and December 31, 2006 F-1 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) F-3 Consolidated Statements of Comprehensive Income (Loss) for the Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) F-4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 (Unaudited) F-5 Notes to Consolidated Financial Statements (Unaudited) F-7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 12 Item 4. Controls and Procedures. 13 PART II OTHER INFORMATION Item 1. Legal Proceedings. 15 Item 1A.Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item 3. Defaults Upon Senior Securities. 17 Item 4. Submission of Matters to a Vote of Security Holders. 17 Item 5. Other Information. 17 Item 6. Exhibits. 17 Signatures 18 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. PACIFIC ETHANOL, INC. CONSOLIDATED BALANCE SHEETS (in thousands) September 30, December 31, ASSETS 2007 2006 (unaudited) * Current Assets: Cash and cash equivalents $ 10,290 $ 44,053 Investments in marketable securities 19,177 39,119 Accounts receivable, net 22,767 29,322 Restricted cash 2,295 1,567 Inventories 25,349 7,595 Prepaid expenses 1,218 1,053 Prepaid inventory 4,122 2,029 Other current assets 3,735 2,307 Total current assets 88,953 127,045 Property and Equipment, Net 383,342 196,156 Other Assets: Restricted cash 42,949 24,851 Deposits and advances 67 9,040 Goodwill 85,307 85,307 Intangible assets, net 6,551 10,155 Other assets 8,715 1,266 Total other assets 143,589 130,619 Total Assets $ 615,884 $ 453,820 *Amounts derived from the audited financial statements for the year ended December 31, 2006. See accompanying notes to consolidated financial statements. F-1 PACIFIC ETHANOL, INC. CONSOLIDATED BALANCE SHEETS (CONTINUED) (in thousands, except par value and shares) September 30, December 31, LIABILITIES AND STOCKHOLDERS’ EQUITY 2007 2006 (unaudited) * Current Liabilities: Accounts payable – trade $ 26,698 $ 8,959 Accrued liabilities 3,821 3,129 Contract retentions 6,193 — Other liabilities - related parties 4,258 9,422 Current portion – notes payable 3,549 4,125 Derivative instruments 4,478 97 Other current liabilities 3,264 1,831 Total current liabilities 52,261 27,563 Notes payable, net of current portion 123,357 28,970 Construction-related liabilities 42,949 3,031 Deferred tax liability 1,091 1,091 Other liabilities 58 357 Total Liabilities 219,716 61,012 Commitments and Contingencies (Note 11) Non-controlling interest in variable interest entity 99,037 94,363 Stockholders’ Equity: Preferred stock, $0.001 par value; 10,000,000 shares authorized; 5,250,000 shares issued and outstanding as of September 30, 2007 and December31, 2006 5 5 Common stock, $0.001 par value; 100,000,000 shares authorized; 40,632,978 and 40,269,627 shares issued and outstanding as of September 30, 2007 andDecember31, 2006, respectively 41 40 Additional paid-in capital 401,436 397,535 Accumulated other comprehensive income (loss) (1,810 ) 545 Accumulated deficit (102,541 ) (99,680 ) Total stockholders’ equity 297,131 298,445 Total Liabilities and Stockholders’ Equity $ 615,884 $ 453,820 *Amounts derived from the audited financial statements for the year ended December 31, 2006. See accompanying notes to consolidated financial statements. F-2 PACIFIC ETHANOL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Net sales $ 118,118 $ 61,102 $ 331,123 $ 145,802 Cost of goods sold 113,359 53,654 299,902 132,721 Gross profit 4,759 7,448 31,221 13,081 Selling, general and administrative expenses 5,920 5,548 23,742 13,291 Income (loss) from operations (1,161 ) 1,900 7,479 (210 ) Other income (loss), net (998 ) 1,855 312 3,171 Income (loss) before non-controlling interest in variable interest entity (2,159 ) 3,755 7,791 2,961 Non-controlling interest in variable interest entity (2,683 ) — (7,502 ) — Net income (loss) before provision for income taxes (4,842 ) 3,755 289 2,961 Provision for income taxes — Net income (loss) (4,842 ) 3,755 289 2,961 Preferred stock dividends (1,050 ) (1,050 ) (3,150 ) (1,948 ) Deemed dividend on preferred stock — — — (84,000 ) Income (loss) available to common stockholders $ (5,892 ) $ 2,705 $ (2,861 ) $ (82,987 ) Net income (loss) per share, basic $ (0.15 ) $ 0.07 $ (0.07 ) $ (2.49 ) Net income (loss) per share, diluted $ (0.15 ) $ 0.07 $ (0.07 ) $ (2.49 ) Weighted-average shares outstanding, basic 39,928 37,228 39,833 33,388 Weighted-average shares outstanding, diluted 39,928 37,768 39,833 33,388 See accompanying notes to consolidated financial statements. F-3 PACIFIC ETHANOL, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (unaudited, in thousands) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Net income (loss) $ (4,842 ) $ 3,755 $ 289 $ 2,961 Other comprehensive income (loss), net of tax: Net change in the fair value of derivatives, cash flow hedges 1,573 (758 ) 2,006 32 Unrealized gain on available-for-sale securities — 47 — 47 Comprehensive income (loss) $ (3,269 ) $ 3,044 $ 2,295 $ 3,040 See accompanying notes to consolidated financial statements. F-4 PACIFIC ETHANOL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Nine Months Ended September 30, 2007 2006 Operating Activities: Net income $ 289 $ 2,961 Adjustments to reconcile net income to cash provided by (used in) operating activities: Depreciation and amortization of intangibles 12,816 711 Loss on disposal of equipment 216 — Amortization of deferred financing fees 2,315 604 Non-cash compensation expense 1,557 835 Non-cash consulting expense 151 1,491 Loss on derivatives 2,668 323 Bad debt expense 48 103 Non-controlling interest in variable interest entity 7,502 — Changes in operating assets and liabilities: Accounts receivable 6,507 (10,698 ) Restricted cash (728 ) (1,784 ) Notes receivable, related party — 136 Inventories (17,754 ) (5,364 ) Prepaid expenses and other assets (2,060 ) (10,041 ) Prepaid inventory (2,093 ) (37 ) Increase in derivative assets — (517 ) Accounts payable and accrued expenses 14,698 4,285 Accounts payable and accrued expenses (related party) (5,164 ) 4,312 Net cash provided by (used in) operating activities 20,968 (12,680 ) Investing Activities: Additions to property and equipment (137,046 ) (57,639 ) Proceeds from sales of available-for-sale investments 19,593 2,750 Proceeds from sale of equipment 10 — Increase in restricted cash designated for construction projects (18,099 ) (60,642 ) Net cash used in investing activities (135,542 ) (115,531 ) Financing Activities: Proceeds from borrowing on long-term debt 87,500 — Proceeds from borrowing on lines of credit 14,005 — Proceeds from exercise of warrants and stock options 2,193 9,927 Cash paid for debt issuance costs (10,063 ) (1,190 ) Principal payments paid on borrowings (7,897 ) — Principal payments paid on borrowings, related party — (3,600 ) Proceeds from sale of common stock, net — 137,622 Proceeds from sale of preferred stock, net — 82,567 Dividends paid on non-controlling interest in variable interest entity (2,827 ) — Preferred share dividends paid (2,100 ) (898 ) Net cash provided by financing activities 80,811 224,428 Net increase (decrease) in cash and cash equivalents (33,763 ) 96,217 Cash and cash equivalents at beginning of period 44,053 4,521 Cash and cash equivalents at end of period $ 10,290 $ 100,738 See accompanying notes to consolidated financial statements. F-5 PACIFIC ETHANOL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (unaudited, in thousands) Nine Months Ended September 30, 2007 2006 Supplemental Information: Interest paid $ 5,267 $ 186 Taxes paid $ — $ 13 Non-cash financing and investing activities: Capital lease $ 203 $ — Non-cash additions to property and equipment $ 49,926 $ — Preferred stock dividend declared $ 1,050 $ 1,050 Deemed dividend on preferred stock $ — $ 84,000 See accompanying notes to consolidated financial statements. F-6 PACIFIC ETHANOL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.ORGANIZATION AND BASIS OF PRESENTATION. Organization and Business– The consolidated financial statements include the accounts of Pacific Ethanol, Inc., a Delaware corporation (“Pacific Ethanol”), and all of its wholly-owned subsidiaries, including Pacific Ethanol California, Inc., a California corporation (“PEI California”), and Kinergy Marketing, LLC, an Oregon limited liability company and, effective October 17, 2006, the consolidated financial statements also include Front Range Energy, LLC, a Colorado limited liability company (“Front Range”), a variable interest entity of which Pacific Ethanol owns 42% and is the primary beneficiary (collectively, the “Company”). The Company is engaged in the business of marketing and producing ethanol and its co-products, including wet distillers grain (“WDG”). Basis of Presentation–Interim Financial Statements– The accompanying unaudited consolidated financial statements and related notes have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the instructions to Form 10-Q and Rule10-01 of RegulationS-X. Results for interim periods should not be considered indicative of results for a full year. These interim consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes contained in the Company’s Annual Report on Form 10-K for the year ended December31, 2006. Except as disclosed in Note 2 below, the accounting policies used in preparing these consolidated financial statements are the same as those described in Note 1 to the consolidated financial statements in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair statement of the results for interim periods have been included. All significant intercompany accounts and transactions have been eliminated in consolidation. Activity occurring during the three and nine months ended September 30, 2006 and reflected in the consolidated statements of operations, consolidated statements of comprehensive income (loss) and consolidated statements of cash flows does not include the operations or transactions of Front Range, the Company’s variable interest entity, as the Company did not obtain a variable interest in Front Range until October17, 2006. Reclassifications of prior year’s data have been made to conform to 2007 classifications. 2.NEW ACCOUNTING STANDARDS. The disclosure requirements and cumulative effect of adopting Financial Accounting Standards Board (“FASB”) Interpretation No. (“FIN”) 48, Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No.109, are presented in Note8. In September 2006, the FASB issued FASB Staff Position (“FSP”) AUG AIR-1,
